 Case 1:20-mc-00334-MN Document 28 Filed 01/19/21 Page 1 of 5 PageID #: 1267




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 In Re Ex Parte Application of Eni S.p.A. for an     Case No. 20-mc-00334-MN
 Order Pursuant to 28 U.S.C. § 1782 Granting Leave
 to Obtain Discovery for Use in Foreign
 Proceedings.                                      Redacted Document Filed January 19, 2021

                                                 Sealed Document Filed January 11, 2021 at
                                                 Dkt. No. 27


              SUR-REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
                ENI S.P.A.’S OPPOSITION TO RESPONDENTS’ MOTION TO
                VACATE ORDER PERMITTING DISCOVERY, TO QUASH OR
                MODIFY SUBPOENAS, AND/OR FOR A PROTECTIVE ORDER




                                                LANDIS RATH & COBB LLP
                                                Daniel B. Rath (No. 3022)
                                                Rebecca L. Butcher (No. 3816)
                                                Jennifer L. Cree (No. 5919)
                                                919 Market Street, Suite 1800
                                                Wilmington, DE 19801
                                                (302) 467-4400
                                                rath@lrclaw.com
                                                butcher@lrc.law.com
                                                cree@lrclaw.com


                                                SULLIVAN & CROMWELL LLP
                                                Nicolas Bourtin (pro hac vice)
                                                Beth Newton (pro hac vice)
                                                Michele C. Materni (pro hac vice)
                                                125 Broad Street
                                                New York, NY 10004
                                                (212) 558-4000
                                                bourtinn@sullcrom.com
                                                newtonb@sullcrom.com
                                                maternim@sullcrom.com

January 11, 2021                                Counsel for Applicant Eni S.p.A.



{W0063877.}
    Case 1:20-mc-00334-MN Document 28 Filed 01/19/21 Page 2 of 5 PageID #: 1268




         Pursuant to the Court’s order of January 4, 2021, Eni S.p.A. (“Eni”) respectfully submits

this sur-reply addressing newly raised arguments asserted in Respondents’ Reply Brief in support

of their motion to vacate this Court’s order permitting discovery, D.I. 8 (“Order”), to quash or

modify subpoenas, and/or for a protective order, D.I. 18 (“Reply”).

                                            ARGUMENT

         In a futile effort to undercut Eni’s showing that the discovery it seeks is relevant to the

International Arbitration within the meaning of Section 1782, the Reply mischaracterizes the

demand filed by Eni in that arbitration (the “Demand”). 1 Respondents’ attempt to distort the

Demand to fit their narrative fails on two levels: (i) as a matter of fact, because they disregard

most of the allegations in the Demand; and (ii) as a matter of law, because they also ignore the

relevance of the requested discovery to those allegations under the liberal standard applicable here.

         First, in their attempt to show that Eni “failed to disclose material facts” in the Application

(Reply at 2-3), Respondents rely on selective citation to concoct a misleading and inaccurate

description of the Demand. According to Respondents, the Demand merely states that




                                                           That is simply wrong.

         In reality, the Demand alleges principally as follows:




1
  Citations to the Demand herein are to Exhibit 11 to the Declaration of David E. Ross, D.I. 19.
Capitalized terms not defined in this memorandum have the meanings assigned to them in the
memorandum of law filed by Eni in support of its application to this Court for an order under 28
U.S.C. § 1782. See D.I. 2.


{W0063877.}
Case 1:20-mc-00334-MN Document 28 Filed 01/19/21 Page 3 of 5 PageID #: 1269




        These assertions belie Respondents’ contention that the Demand




        Second, and relatedly, the Demand forecloses Respondents’ attempts to undermine that

showing of usefulness. Respondents assert that the requested discovery “is plainly irrelevant” to

the International Arbitration




{W0063877.}                                    2
    Case 1:20-mc-00334-MN Document 28 Filed 01/19/21 Page 4 of 5 PageID #: 1270




         Nor can Respondents credibly dispute that links between their direct or beneficial investors

and FRN officials, if shown, would be relevant to Eni’s claims in the International Arbitration. 2




Eni reasonably believes that the requested discovery may show that private interests seeking

personal gain are motivating the FRN to assert its groundless claims.




                              See Fed. R. Civ. P. 26(b)(1) (“Parties may obtain discovery regarding

any nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

needs of the case . . . .”); 28 U.S.C. § 1782(a) (incorporating Federal Rules of Civil Procedure).

                                          CONCLUSION

         Respondents’ transparent attempt to distract the Court, this time with baseless assertions

concerning the Demand, is once again unavailing. The Demand underscores exactly what Eni has

been arguing since it filed the Application: The discovery Eni seeks is “for use in,” and will likely

be relevant to, the International Arbitration. The Court should uphold the Order—which is

supported by both the International Arbitration and the Italian Actions, each of which provides an

independent basis for the requested discovery—and deny Respondents’ motion in full.



2
    The Reply continues to tiptoe around the question of whether such links exist. Despite
disparaging Eni’s arguments on this point as “desperate” (Reply at 5), Respondents still refuse to
state either (i) whether Respondents have indirect beneficiaries with connections to the FRN (or
direct beneficiaries that, while not current or former FRN officials themselves, are associated with
such officials); or (ii) the percentage of any recovery by the FRN that Respondents stand to receive.

{W0063877.}                                       3
Case 1:20-mc-00334-MN Document 28 Filed 01/19/21 Page 5 of 5 PageID #: 1271




Dated: January 11, 2021                  LANDIS RATH & COBB LLP

                                         /s/ Jennifer L. Cree
                                         Daniel B. Rath (No. 3022)
                                         Rebecca L. Butcher (No. 3816)
                                         Jennifer L. Cree (No. 5919)
                                         919 Market Street, Suite 1800
                                         Wilmington DE 19801
                                         (302) 467-4400
                                         rath@lrclaw.com
                                         butcher@lrclaw.com
                                         cree@lrclaw.com

                                                and

                                         SULLIVAN & CROMWELL LLP
                                         Nicolas Bourtin (pro hac vice)
                                         Beth Newton (pro hac vice)
                                         Michele Materni (pro hac vice)
                                         125 Broad Street
                                         New York, NY 10004
                                         (212) 558-4000
                                         bourtinn@sullcrom.com
                                         newtonb@sullcrom.com
                                         maternim@sullcrom.com

                                         Counsel for Applicant Eni S.p.A.




{W0063877.}                          4
